UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-5169


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RALPH ANTHONY ROSEBORO,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:06-cr-00005-RJC-DCK-1)


Submitted:   October 29, 2010             Decided:   November 18, 2010


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA,
INC., Ross H. Richardson, Assistant Federal Defender, Charlotte,
North Carolina, for Appellant. Anne M. Tompkins, United States
Attorney,   Adam  Morris,   Assistant  United  States  Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ralph Anthony Roseboro was convicted of one count of

being a felon in possession of a firearm, in violation of 18

U.S.C. § 922(g)(1) (2006).        This court remanded for resentencing

after finding that he should not have been sentenced as an armed

career criminal.        See United States v. Roseboro, 551 F.3d 226

(4th Cir. 2009).        At resentencing, the district court found that

under    the    properly   calculated   advisory    Sentencing      Guidelines,

Roseboro’s range of imprisonment was fifty-seven to seventy-one

months.    The court then determined that based upon the need for

deterrence, to promote respect for the law and to protect the

public from Roseboro’s criminal conduct, an upward variance to

108 months’ imprisonment was appropriate.                On appeal, Roseboro

challenges both the decision to impose an upward variance and

the degree of the variance.        We affirm.

               This   court   reviews   Roseboro’s       sentence    “under   a

deferential       abuse-of-discretion       standard.”      Gall    v.   United

States, 552 U.S. 38, 41 (2007).             In conducting this review, the

court:

     must first ensure that the district court committed no
     significant procedural error, such as failing to
     calculate (or improperly calculating) the Guidelines
     range, treating the Guidelines as mandatory, failing
     to   consider  the  § 3553(a)  factors,   selecting  a
     sentence based on clearly erroneous facts, or failing
     to adequately explain the chosen sentence – including
     an explanation for any deviation from the Guidelines
     range.

                                        2
Id. at 51.

                “When rendering a sentence, the district court must

make       an    individualized            assessment       based       on    the        facts

presented[,]          .     .    .     apply[ing]     the    relevant        [18     U.S.C.]

§ 3553(a)       factors         to   the   specific   circumstances          of    the    case

before it.”           United States v. Carter, 564 F.3d 325, 328 (4th

Cir. 2009) (internal quotation marks omitted).                           The court also

must “state in open court the particular reasons supporting its

chosen sentence . . . [and] set forth enough to satisfy the

appellate court that [it] has considered the parties’ arguments

and has a reasoned basis for exercising [its] own legal decision

making authority.”               Id. (internal quotation marks omitted).

                If a sentence is found procedurally reasonable, this

court then considers substantive reasonableness.                         Gall, 552 U.S.

at   51.        In    conducting       this   review,   the    court      examines        “the

totality        of    the       circumstances,     including      the   extent       of   any

variance from the Guidelines range.”                        Id.     “If the district

court decides to impose a sentence outside the Guidelines range,

it must ensure that its justification supports the degree of the

variance.”           United States v. Evans, 526 F.3d 155, 161 (4th Cir.

2008) (citation and internal quotation marks omitted).

                There was no error in the district court’s reliance on

Roseboro’s criminal history when it determined that under 18

U.S.C. § 3553(a), an upward variance was warranted.                               See United

                                               3
States v. Brantley, 537 F.3d 347, 350 (5th Cir. 2008); United

States v. Jones, 509 F.3d 911, 914 (8th Cir. 2007) (allowing

variances    based      on     factors       taken   into     account     by     the

Guidelines).      We further conclude that the court did not abuse

its   discretion   in   imposing    a    108-month      sentence.       The    court

sufficiently justified the degree of the variance.                    See Evans,

526 F.3d at 161.

            Accordingly, we affirm the district court’s judgment.

We    dispense   with   oral    argument      because   the   facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                         4